 



[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
EXHIBIT 10.63
CONFIDENTIAL
VIA FAX AND FEDERAL EXPRESS
May 8, 2003
Patrice Lee
Array BioPharma, Inc.
3200 Walnut Street
Boulder, CO 80301
RE: Amendment No. 1 to the Drug Discovery Collaboration Agreement
Dear Ms. Lee:
As you know, InterMune, Inc. (“InterMune”) and Array BioPharma, Inc. (“Array”)
are parties to that certain Drug Discovery Collaboration Agreement dated
September 13, 2002 (the “Agreement”). Because InterMune now wishes to transfer
to Array, and Array wishes to accept, the materials described on Exhibit A
hereto (the “Materials”), the parties hereby agree to add a new Section 9.6 to
the Agreement as follows:
     “9.6 Transfer of Materials.
     (a) Array shall use the Materials solely to perform its obligations under
the Agreement. Array will not sell, transfer, disclose or otherwise provide
access to the Materials, or any method or process relating thereto or any
material that could not have been made but for access to the foregoing, to any
person or entity without the prior express written consent of InterMune.
Ownership of the Materials will remain solely and exclusively with InterMune,
and Array will not acquire any right, title or interest in or to the Materials.
     (b) Array acknowledges that the Materials may have biological and/or
chemical properties that are unpredictable and unknown at the time of transfer,
that they are to be used with caution and prudence and that they are not to be
used for testing in or treatment of humans.
     (c) Array will, at InterMune’s written directions, return or dispose of any
unused portions of the Material. Any such disposal will conform to prescribed
federal, state and local guidelines.
     (d) THE MATERIALS ARE SUPPLIED WITH NO WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR THAT THEY ARE FREE FROM THE RIGHTFUL CLAIM OF ANY
THIRD PARTY BY WAY OF INFRINGEMENT OR THE LIKE. INTERMUNE

 



--------------------------------------------------------------------------------



 



MAKES NO REPRESENTATIONS THAT THE USE OF THE MATERIALS WILL NOT INFRINGE ANY
PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTIES.
     (e) This Section 9.6 will survive any expiration or termination of the
Agreement.
Except as set forth above, all terms and conditions of the Agreement will remain
in full force and effect. Any capitalized term used herein and not otherwise
defined will have the same meaning as set forth in the Agreement.
Please acknowledge your agreement to the above by having an authorized Array
representative countersigning both enclosed copies of this letter where
indicated below, and returning one original to the attention of Corina Hughes,
Manager, Legal Affairs, at InterMune. We would be happy to proceed based on
receipt of a facsimile copy while awaiting the original.
Sincerely,
/s/ Stephen N. Rosenfield
Stephen N. Rosenfield
Executive Vice President of Legal Affairs
Acknowledged and Agreed:
ARRAY BIOPHARMA, INC.

         
By:
  /s/ John Moore
 
   
 
       
Name:
  John Moore    
 
       
Title:
  VP, General Counsel    
 
       
Date:
  5-12-03    
 
       
cc:
  Larry Blatt, InterMune    
 
       
 
  General Counsel, Array BioPharma    
 
       
 
  Chief Operating Officer, Array BioPharma    

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



EXHIBIT A
     [ * ].
[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3